Norton, J.
This suit was brought to set aside a gift made by plaintiff to defendant of a note for $4,000 bn the ground that the gift was obtained by fraud. The circuit court rendered judgment for plaintiff from which defendant a;; pealed to the St. Louis court of aj peals, where the judgment of the circuit court was affirmed, from which judgment •defendant has appealed to this court.
A careful examination of the evinence shows that it establishes the following facts: that the pastor of defendant church was the spiritual and business adviser of the plaintiff, and that she had the utmost confidence and trust in him; that plaintiff was an aged and feeble widow and sought advice in regard to her temporal and spiritual affairs from the pastor; that the gift was disproportioned to her means ; that it was obtained through the solicitation and active participancy of the pastor; that he drew the deed of gift to the note; that it was then copied by his wife in order that it might not appear in his handwriting, lest it might excite suspicion as to the validity and fairness of the transaction; and the fact that she was to receive interest on the note during her life was not incorporated in the deed for the same reason, and that she did not have •competent and disinterested advice.
The above facts being established brings the case within *653the principles announced in the cases of Garvin v. Williams, 44 Mo. 467; Cadwallader v. West, 48 Mo. 502; Rankin v. Patton, 65 Mo. 378; Bradshaw v. Yates, 67 Mo. 221; Ford v. Hennessy, 70 Mo. 580, and justify the judgment rendered by the circuit court. The case is reported in 12 Mo. App. 293, where in an exhaustive opinion rendered by Thompson,. J., affirming the judgment of the circuit court, the evidence is fully and fairly stated at great length and the authorities-supporting the judgment appropriately referred to.
Judgment affirmed,
in which all concur.